Citation Nr: 0010486	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a low back disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for insomnia.  

5.  Entitlement to service connection for an unspecified 
throat disability.  

6.  Entitlement to service connection for a right foot 
disability.  

7.  Entitlement to an initial compensable schedular 
disability rating for a left flat foot.  



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active air service from September 1989 to 
November 1992, including service (August 1990 to November 
1992) in Southwest Asia in support of Desert Shield/Storm.  
He then performed active duty in the Army from October 1994 
to December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the North Little Rock Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Reno RO currently has jurisdiction over the claims file.  

The appellant has perfected an appeal to the Board on the 
seven issues which are listed on the cover page of this 
decision.  He initiated, but failed to perfect, an appeal on 
the issue of entitlement to service connection for a skin 
rash.  In addition, he did not initiate a timely appeal from 
a December 1998 denial of his claim seeking service 
connection for memory loss.  


REMAND

By letter dated in March 2000, the Board requested that the 
appellant clarify his prior request for a personal hearing 
before a Member of the Board.  (Earlier, he failed to appear 
for a video teleconference hearing, scheduled in January 
1999.)  On March 15, 2000, he replied that he wished to 
attend a hearing before a Member of the Board at the Reno RO.  


Accordingly, this appeal is remanded to the RO for the 
following further action:  

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board as soon as possible, providing 
the appellant with the appropriate 30-day 
written notice of the scheduled time and 
place of the hearing.  See 38 C.F.R. 
§ 19.76 (1999).  

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

- 3 -


